Fourth Court of Appeals
                                  San Antonio, Texas
                                        October 9, 2020

                                      No. 04-19-00745-CR

                                    Miguel G. MARTINEZ,
                                           Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                  From the 437th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2015CR4203
                         Honorable W.C. Kirkendall, Judge Presiding


                                         ORDER

        Appellee’s brief was originally due to be filed on August 6, 2020. On August 31, 2020,
we granted appellee an extension of time to file its brief until October 7, 2020. We stated: “No
further extensions will be granted absent extenuating circumstances.” On October 8, 2020,
appellee filed a second motion requesting an extension of time to file its brief until October 21,
2020. Appellee did not assert that extenuating circumstances exist. Nevertheless, we GRANT
IN PART appellee’s motion. It is ORDERED that appellee’s brief is due on October 16, 2020.
No further extensions of time will be allowed.



                                                     _________________________________
                                                     Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 9th day of October, 2020.



                                                     ___________________________________
                                                     MICHAEL A. CRUZ, Clerk of Court